OPINION ON PETITION FOR REHEARING.

Per Curiam:

Counsel for plaintiff in error, in their petition for rehearing, assert that the only question involved in the proceeding in error was whether plain*358tiff below was estopped, by accepting a legacy, from contesting the will. They say that the question whether the will was void by reason of the husband’s being a witness was not before this court. In- the brief of counsel for plaintiff in error there are ten printed pages devoted to the question of the competency of Frank V. Gay as an attesting witness to the will, with many authorities cited. Again, counsel for plaintiff in error in their reply brief took up the question of the disqualification of the husband and wife to testify for or against each other, and cited authorities. The question was argued orally by both parties, and the court considered it as properly involved.
We have gone over the record again and think that the second conclusion of law — that Lanning was es-topped, by accepting a legacy, from raising the question of insufficiency of the attestation and probate of the will — is sustained by the evidence. The law would not permit a legatee, with the knowledge possessed by Lanning of the circumstances surrounding the attestation of the will, to accept a legacy under it and afterward attack its sufficiency, after tendering back what he had received.
The petition for rehearing is denied.